DETAILED ACTION
This final Office action is in response to the claims filed on November 28, 2022.
The replacement figures filed November 28, 2022 have been approved.
Status of claims: claim 10 is cancelled; claims 1-9 and 11-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 3398985 to E.W. Rhoades in view of US 2015/0009062 to Herthan.
E.W. Rhoades discloses a system for a vehicle, comprising: 
first and second closure panels 17,19 on the rear of the vehicle that are operable between open and closed positions; (see FIG. 3) but fails to disclose a sensor and controller.
Herthan teaches of a vehicle with at least one sensor 18 coupled to a closure panel 2 on the rear of the vehicle that detects an obstruction that is in a pivot path of the closure panel and outside of the pivot path of the closure panel. (see FIGS. 2 and 3 – note the range 40 of the sensor 2 extends well beyond the pivot path of the closure panel 2) 
Herthan also teaches of a vehicle with a controller 20 that controls operation of at least a first closure panel 2 based on the at least one sensor 18 detecting an object outside of the pivot path of the first closure panel. (see FIGS. 2 and 3 and [0038] – [0045])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a controller with E.W. Rhoades and couple a sensor to the first closure panel of E.W. Rhoades, such that the sensor scans the entire rear opening of the vehicle, including outside of a pivot path of the first closure panel and into the pivot path of the second closure panel, as taught by Herthan, in order to minimize any unintended striking and damaging of the second closure panel with an obstruction. (claim 1)
Rhoades, as applied above, further discloses wherein the first closure panel forms at least a portion of a rear gate assembly of the vehicle. (claim 2)
Rhoades, as applied above, further discloses wherein the first closure panel is operable to pivot about a first pivot axis a first direction from the closed position to the open position and the second closure panel is operable to pivot about a second pivot axis a second direction from the closed position to the open position, wherein the second direction is opposite the first direction. (claim 3)
Rhoades, as applied above, further discloses wherein the rear gate assembly includes a top gate panel and a bottom gate panel, wherein the first closure panel comprises the top gate panel and the second closure panel comprises the bottom gate panel, and wherein the first and second closure panels are coupled to each other when the first and second closure panels are in the closed positions. (claim 4)


Rhoades, as applied above, further discloses wherein the at least one sensor detects an obstruction in a travel path of the vehicle when the first and second closure panels are in the closed positions, and the controller prompts the vehicle action based on the at least one sensor detecting the obstruction in the travel path. (claim 11)
E.W. Rhoades discloses a system for a vehicle, comprising: 
a rear gate assembly that includes a top gate panel and a bottom gate panel, each of the top and bottom gate panels being operable between open and closed positions, wherein the top and bottom gate panels are coupled to each other in the closed positions.
E.W. Rhodes fails to disclose a sensor and controller.
Herthan teaches of a vehicle with at least one sensor 18 coupled to a gate panel 2 on the rear of the vehicle that detects an obstruction that is in a pivot path of the gate panel and outside of the pivot path of the gate panel. (see FIGS. 2 and 3 – note the range 40 of the sensor 2 extends well beyond the pivot path of the gate panel 2) 
Herthan also teaches of a vehicle with a controller 20 that controls operation of the gate panel based on the at least one sensor detecting an object outside of the pivot path of the gate panel. (see FIGS. 2 and 3 and [0038] – [0045])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a controller with E.W. Rhoades and couple a sensor to the first closure panel of E.W. Rhoades, such that the sensor scans the entire rear opening of the vehicle, including outside of a pivot path of the top gate panel and into the pivot path of the bottom gate panel, as taught by Herthan, in order to minimize any unintended striking and damaging of the bottom gate panel with an obstruction. (claim 13)




Rhoades, as applied above, further discloses wherein the top gate panel is operable to pivot about a first pivot axis a first direction from the closed position to the open position and the bottom gate panel is operable to pivot about a second pivot axis a second direction from the closed position to the open position, wherein the second direction is opposite the first direction. (claim 14)
E. W. Rhoades discloses a system for a vehicle, comprising: 
a rear gate assembly, comprising: 
a top gate panel operable to pivot about a first pivot axis between open and closed positions, wherein the top gate panel pivots a first direction about the first pivot axis from the closed position to the open position; and 
a bottom gate panel operable to pivot about a second pivot axis between open and closed positions, wherein the bottom gate panel pivots a second direction about the second pivot axis from the closed position to the open position, wherein the second direction is opposite the first direction.
E.W. Rhodes fails to disclose a sensor and controller.
Herthan teaches of a vehicle with at least one sensor 18 coupled to a gate panel 2 on the rear of the vehicle that detects an obstruction that is in a pivot path of the gate panel and outside of the pivot path of the gate panel. (see FIGS. 2 and 3 – note the range 40 of the sensor 2 extends well beyond the pivot path of the gate panel 2) 
Herthan also teaches of a vehicle with a controller 20 that controls operation of the gate panel based on the at least one sensor detecting an object outside of the pivot path of the gate panel. (see FIGS. 2 and 3 and [0038] – [0045])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a controller with E.W. Rhoades and couple a sensor to the first closure panel of E.W. Rhoades, such that the sensor scans the entire rear opening of the vehicle, including outside of a pivot path of the top gate panel and into the pivot path of the bottom gate panel, as taught by Herthan, in order to minimize any unintended striking and damaging of the bottom gate panel with an obstruction. (claim 20)

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over E.W. Rhoades in view of Herthan, as applied to claims 1-4, 11, 13, 14, and 20 above, in view of DE 102012010879A1.
E.W. Rhoades, as applied above, discloses wherein the first closure panel include a distal end that is located distally from the first pivot axis, but fails to disclose that the at least one sensor is coupled to the first closure panel proximate to the distal end.
DE 102012010879A1 teaches of placement of a sensor 5 couple to the first closure panel proximate to the distal end. (see FIG. 2)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a sensor near the distal end of the E.W. Rhoades first closure panel, as taught by DE 102012010879A1, in order to extend the sensing range of the at least one sensor. (claims 5 and 15)
E.W. Rhoades, as applied above, further discloses that the at least one sensor comprises at least one radar sensor that emits a radar beam. (see Abstract of Herthan) (claims 6 and 16)

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over E.W. Rhoades in view of Herthan in view of DE 102012010879A1, as applied to claims 5 and 6 above, in further view of DE 102006030639A1.
E.W. Rhoades, as applied above, fails to disclose wherein the radar beam is emitted into a cabin of the vehicle and an exterior environment of the vehicle in the closed position of the first closure panel. 
DE 102006030639A1 teaches of sensor beams 5 (see FIGS. 4 and 5) that is emitted into a cabin of a vehicle and an exterior environment of the vehicle in the closed position of the closure panel. (Note – FIG. 5 illustrates the closure panel in the closed position with a sensor beam 5 extending within the vehicle and a sensor beam 5 extending in an exterior environment of the vehicle.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the E.W. Rhoades sensor such that the sensor beam extends within the vehicle and into the exterior environment when the closure panel is in the closed position, as taught by DE 102006030639A1, in order to minimize any unintended striking and damaging of the second closure panel with an object both within the vehicle as well as outside of the vehicle. (claims 7 and 17)
E.W. Rhoades, as applied above, further discloses wherein the radar beam is emitted wholly into the exterior environment of the vehicle in the open position of the first closure panel. (See FIG. 4 of DE 102006030639A1) (claims 8 and 18)

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over E.W. Rhoades in view of Herthan in view of DE 102012010879A1 in view of DE 102006030639A1, as applied to claims 7, 8, 17, and 18 above.
E.W. Rhoades, as applied above, fails to disclose wherein the radar beam has a beam width of about 180 degrees, as recited in claim 9, and wherein the radar beam has a beam width of about 180 degrees within a first distance of the at least one radar sensor, as recited in claim 19.
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the E.W. Rhoades beam width of about 180 degrees as recited in claim 9, in order to expand the sensing range; thus allowing for a greater detection of objects by the sensor as well as since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over E. W. Rhoades in view of Herthan, as applied to claims 1-4, 11, 13, 14, and 20 above, in further view of US 20200165860 to Gempel et al. (hereinafter “Gempel”).
E.W. Rhoades, as applied above, fails to disclose wherein, in the open position of the first closure panel, the at least one sensor detects precipitation in an exterior environment of the vehicle, and the controller prompts a vehicle action based on the at least one sensor detecting the precipitation. 
Gempel teaches of a sensor that detects precipitation in an exterior environment of the vehicle, and the controller prompts the vehicle action based on the at least one sensor detecting the precipitation. (see [0053],[0054])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the E.W. Rhoades sensor such that the sensor also detected precipitation, as taught by Gempel, in order to provide the Rhoades system with environmental data, such as precipitation, and allowing the system to react accordingly. (claim 12)

Response to Arguments
Applicant's arguments filed November 28, 2022 are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634